Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 4, 2009 TRANSATLANTIC HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-10545 13-3355897 (State or Other (Commission File Number) (IRS Employer Jurisdiction of Identification Number) Incorporation) 80 Pine Street, New York, New York 10005 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 770-2000 NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS. On June 4, 2009, Transatlantic Holdings, Inc. issued a press release regarding a review of its rating by Moody’s. A copy of this press release is attached as Exhibit 99.1 and incorporated by reference herein. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Exhibit No. Description 99.1 Press Release dated June 4, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRANSATLANTIC HOLDINGS, INC. (Registrant) By: /s/ Gary A. Schwartz Gary A. Schwartz Senior Vice President & General Counsel Date: June 4, 2009 Exhibit Index Exhibit No. Description 99.1 Press Release dated June 4, 2009.
